Citation Nr: 0731040	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  00-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.

2.  Entitlement to an effective date prior to December 1, 
1998, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for tinnitus, evaluated as 10 percent disabling, 
and granted service connection for PTSD, with an effective 
date for service connection of December 1, 1998.  The veteran 
has appealed the issues of entitlement to separate 10 percent 
disability ratings for tinnitus (i.e., for each ear), and 
entitlement to an effective date prior to December 1, 1998 
for service connection for PTSD.  In May 2004 and March 2006, 
the Board remanded the claims for additional development.  

In September 2003, the veteran was afforded a hearing before 
T. Stephen Eckerman, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to 
tinnitus disability is the maximum evaluation under VA rating 
criteria. 

2.  On December 1, 1998, and no earlier, the veteran filed an 
informal claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

2.  The criteria for an effective date prior to December 1, 
1998 for the award of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation - Tinnitus

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
The RO denied the veteran's claim, stating that there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  The veteran has appealed that decision to 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating.  This is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, DC 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  No useful purpose would be served by scheduling an 
examination since regardless of examination findings, there 
is no basis under law for separate 10 percent ratings for the 
veteran's tinnitus disability.  


II.  Earlier Effective Date

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if the formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  38 
C.F.R. § 3.155.

The evidence of record reflects that an informal claim for 
service connection for PTSD was submitted by the veteran, and 
received by the New York RO, on December 1, 1998.  A July 
1999 rating decision granted entitlement to service 
connection for PTSD, assigning a 30 percent disability rating 
effective December 1, 1998.  The Board notes that a March 
2002 rating decision assigned a 100 percent disability 
rating, effective December 1, 1998.  

The veteran claims entitlement to an earlier effective date 
for the grant of service connection for PTSD.  He argues that 
an informal claim of entitlement to service connection for 
PTSD was submitted to VA in 1995.  He contends that the 
effective date should be the date of such informal claim, 
i.e., 1995.  

The evidence of record reflects that in the 1970s, the 
veteran sought VA compensation related to left ear hearing 
loss, and hemorrhoids.  Entitlement to service connection was 
granted in a January 1973 rating decision.  The veteran also 
sought waiver of overpayment related to VA education 
benefits.  In June 1975, the veteran was informed that his 
overpayment should not be waived.  Correspondence from the 
veteran's congressional representative was received by VA in 
April and August of 1976 with regard to such overpayment 
issues, and VA responded to such correspondence in those same 
months.  Thereafter, the next document contained in the 
claims folder is the informal claim of entitlement to service 
connection for PTSD, sent by certified mail on November 28, 
1998.  This document contains a handwritten notation 
indicating that it was received by VA on December 1, 1998.  
In this document, the veteran wrote, "May this find you 
well.  Please consider this as my application for a service 
connected PTSD disability, and an application for an increase 
in my hearing disability."

In support of his claim for an earlier effective date, the 
veteran has submitted copies of two pieces of computer-
generated correspondence prepared by his current 
representative of record.  The letters carry the veteran's 
representative's firm's letterhead, and are dated September 
8, 1995, and November 2, 1995.  The September 8, 1995 letter 
is addressed to the Newark, New Jersey RO.  The letter 
states:  

This is an INFORMAL claim for [the 
veteran] who suffers severe PTSD as a 
direct result of his VN in-country 
service.  
...

Please forward an application for 
compensation benefits to [the veteran] at 
your earliest convenience.

The letter contains the attorney's typewritten name, but does 
not contain her signature.    

The November 2, 1995 letter indicates that it was sent "Via 
Facsimile" to the Newark RO.  The Newark RO's facsimile 
number is not listed on the document.  This letter states: 

On September 8, 1995, the enclosed 
INFORMAL CLAIM for [the veteran] was sent 
to your office.  To date, no response has 
been received.  

Please forward an application for 
compensation benefits to [the veteran] at 
your earliest convenience.

This letter contains the attorney's typewritten name but does 
not contain her signature.  The document is not accompanied 
by a facsimile confirmation sheet, nor does the document 
contain print at the top or bottom of the page reflecting 
that it was sent via facsimile.  The Board notes that during 
the course of his appeal, the veteran has submitted a number 
of copies of these two 1995 letters.  

In a December 28, 2000 written submission, the veteran's 
representative attested that she is counsel to the veteran, 
and that on September 8, 1995, she personally sent the 
informal claim to the Newark RO on the veteran's behalf, and 
on November 2, 1995, she personally sent the follow-up letter 
to the Newark RO on the veteran's behalf via facsimile.  She 
attested, "My records from that time show that it was 
successfully received by the RO."  She attested that the 
documents were sent personally by her in the regular course 
of her practice; that both were correctly addressed, and that 
neither were returned to her office.  

At the September 2003 Board hearing, the veteran testified 
that in August 1995, he requested that his current 
representative send in an informal claim on his behalf (as 
discussed below, the veteran appointed his representative in 
a letter dated October 18, 1999).  He testified that he had 
had several discussions with his representative to the effect 
that she was sending in letters on a consistent basis and 
that she was attempting to get a response.  He also asserted 
that he called the New York RO, and was told that if he 
wanted "to get something" he would have to file on his own.  
He did not state when he made such call.  He asserts that he 
filed a claim with the New York RO, and that his claims 
folder was transferred to the Newark RO.  At the time of the 
hearing, the veteran's representative submitted a copy of 
what she identified as the "original 1995 letter," which 
she stated was from her files.  She stated that because of 
her disability she attempts to have a paperless office and 
that when she sends copies or print-outs, they are taken off 
of the computer.  She stated that she generally prints out a 
hard copy for herself.  

The Board has determined that the claim must be denied.  Had 
either of the 1995 letters been received by VA, there is a 
"presumption of regularity" that they would have been marked 
as received, and then entered into the record.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties).  In this case, the Board finds that "clear evidence 
to the contrary" has not been presented.  First, the 
evidence of record does not contain any documentation from 
the veteran or his representative, which carries a date-
stamp, or other indication to show that it was actually 
received by VA, and which warrants the conclusion that a 
formal or informal claim for service connection for PTSD was 
received by VA prior to December 1, 1998.  In this regard, 
the Board has considered the evidence pertaining to the 1995 
letters, as well as the written and oral testimony of the 
veteran and his representative.  However, none of this 
evidence is sufficient to show that either of the 1995 
letters was received by VA prior to December 1, 1998.  The 
Board notes that although the veteran's representative has 
asserted that she submitted the "original 1995 letter" at 
the September 2003 Board hearing, all of the computer-
generated correspondence appears to be identical (with the 
exception that some of the copies contain facsimile print on 
the top dated in 1999, 2000, and 2001).  Furthermore, while 
the veteran's representative has attested that her records 
show that the September and November 1995 letters were 
successfully received by the RO, she has not, in fact, 
submitted any objective evidence in support of this argument.  
With regard to the November 1995 letter, although it 
indicates that it was sent via facsimile transmission, there 
is no indication on the letter of the facsimile number used, 
nor a confirmation that the facsimile was successfully sent, 
such as a printout on top of the document or a separate 
confirmation sheet.  Finally, the Board notes that there is 
nothing in the veteran's December 1998 claim which indicates 
that he believed that a PTSD claim had previously been filed, 
nor is there any evidence dated between the 1995 letters and 
the December 1998 claim (a period of about three years) to 
show that either the veteran or his representative inquired 
as to the status of a previously-filed PTSD claim.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim that either a formal or informal claim for 
service connection for PTSD was received prior to December 1, 
1998.  Accordingly, the claim of entitlement to an earlier 
effective date for service connection for PTSD must be 
denied.   

As a final matter, the Board notes that in 1995 - at the time 
that the veteran and the veteran's representative contend 
that informal claims were submitted - there is no 
documentation on file which reflects that the veteran's 
representative was the veteran's duly authorized 
representative, nor is there any evidence to show that the 
veteran was not sui juris at that time.  See 38 C.F.R. 
§ 3.155.  A review of the claims files shows that the 
veteran's representative was appointed as his duly authorized 
representative in a letter dated October 18, 1999, at which 
time the veteran indicated that she had power of attorney for 
him in all matters concerning his VA claim.  To the extent 
that the veteran asserted that his representative had held 
power of attorney for him since 1994 with regard to his VA 
benefits, see veteran's March 2001 letter, this is not 
supported by the evidence.  Therefore, even assuming arguendo 
that either the September 1995 or November 1995 letter was 
received by VA prior to the current effective date, it would 
have been insufficient to constitute an informal claim for 
service connection for PTSD on the veteran's behalf.  Id.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for an earlier effective 
date for service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  VCAA

In November 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in May 2006 and April 2007, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was afforded a hearing in September 2003, and the 
record shows that the veteran has actual knowledge of the 
evidence necessary to substantiate the claim for an earlier 
effective date, based upon his arguments and those presented 
by his representative.  

The Board also notes that the May 2006 and April 2007 letters 
were sent to the veteran after the RO's decision that is the 
basis for this appeal.  However, the RO's July 1999 decision 
was decided prior to the enactment of the VCAA.  In such 
cases, there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Id.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The May 2006 and April 2007 letters were provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In addition, after the May 2006 letter 
was sent, the case was readjudicated and in January 2007 a 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  This claim specifically involves an 
effective date issue, and the veteran was afforded sufficient 
notice in the May 2006 and April 2007 letters.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  Therefore, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied. 

An effective date prior to December 1, 1998 for service 
connection for post-traumatic stress disorder is denied.  

____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


